                                         Case 2:18-bk-20151-ER            Doc 1464 Filed 02/05/19 Entered 02/05/19 10:48:04                             Desc
                                                                            Main Document    Page 1 of 3


                                           1   SAMUEL R. MAIZEL (Bar No. 189301)
                                               samuel.maizel@dentons.com
                                           2   JOHN A. MOE, II (Bar No. 066893)
                                               john.moe@dentons.com                                                        FILED & ENTERED
                                           3   TANIA M. MOYRON (Bar No. 235736)
                                               tania.moyron@dentons.com
                                           4   DENTONS US LLP                                                                     FEB 05 2019
                                               601 South Figueroa Street, Suite 2500
                                           5   Los Angeles, California 90017-5704
                                               Tel: (213) 623-9300 / Fax: (213) 623-9924                                     CLERK U.S. BANKRUPTCY COURT
                                                                                                                             Central District of California
                                           6                                                                                 BY evangeli DEPUTY CLERK
                                               Attorneys for the Chapter 11 Debtors and
                                           7   Debtors In Possession
                                                                       UNITED STATES BANKRUPTCY COURT
                                           8             CENTRAL DISTRICT OF CALIFORNIA - LOS ANGELES DIVISION
                                           9   In re                                                Lead Case No. 2:18-bk-20151-ER

                                          10   VERITY HEALTH SYSTEM OF                              Jointly Administered With:
601 SOUTH FIGUEROA STREET , SUITE 2500
 LOS ANGELES, CALIFORNIA 90017-5704




                                               CALIFORNIA, INC., et al.,
                                          11                                                        Case No. 2:18-bk-20162-ER
                                                       Debtors and Debtors In Possession.           Case No. 2:18-bk-20163-ER
         DENTONS US LLP




                                          12                                                        Case No. 2:18-bk-20164-ER
            (213) 623-9300




                                                                                                    Case No. 2:18-bk-20165-ER
                                          13    Affects All Debtors
                                                                                                    Case No. 2:18-bk-20167-ER
                                                                                                    Case No. 2:18-bk-20168-ER
                                          14    Affects Verity Health System of California, Inc.
                                                                                                    Case No. 2:18-bk-20169-ER
                                                Affects O’Connor Hospital
                                                                                                    Case No. 2:18-bk-20171-ER
                                          15    Affects Saint Louise Regional Hospital
                                                                                                    Case No. 2:18-bk-20172-ER
                                                Affects St. Francis Medical Center
                                                                                                    Case No. 2:18-bk-20173-ER
                                          16    Affects St. Vincent Medical Center
                                                                                                    Case No. 2:18-bk-20175-ER
                                                Affects Seton Medical Center
                                                                                                    Case No. 2:18-bk-20176-ER
                                          17    Affects O’Connor Hospital Foundation
                                                                                                    Case No. 2:18-bk-20178-ER
                                                Affects Saint Louise Regional Hospital
                                                                                                    Case No. 2:18-bk-20179-ER
                                          18     Foundation
                                                                                                    Case No. 2:18-bk-20180-ER
                                                Affects St. Francis Medical Center of Lynwood
                                                                                                    Case No. 2:18-bk-20181-ER
                                          19     Foundation
                                                Affects St. Vincent Foundation                     Hon. Judge Ernest M. Robles
                                          20    Affects St. Vincent Dialysis Center, Inc.
                                                                                                    ORDER DENYING CALIFORNIA ATTORNEY
                                                Affects Seton Medical Center Foundation
                                                                                                    GENERAL’S MOTION TO STAY THE COURT’S ORDER
                                          21    Affects Verity Business Services
                                                                                                    (A) AUTHORIZING THE SALE OF CERTAIN OF THE
                                                Affects Verity Medical Foundation
                                                                                                    DEBTORS’ ASSETS TO SANTA CLARA COUNTY FREE
                                          22    Affects Verity Holdings, LLC                       AND CLEAR OF LIENS, CLAIMS, ENCUMBRANCES,
                                                Affects De Paul Ventures, LLC                      AND OTHER INTERESTS PENDING APPEAL OF THE
                                          23    Affects De Paul Ventures - San Jose ASC, LLC       COURT’S MEMORANDUM OF DECISION
                                                                                                    OVERRULING OBJECTIONS OF THE CALIFORNIA
                                          24               Debtors and Debtors In Possession.       ATTORNEY GENERAL AND SALE ORDER [DOCKET
                                                                                                    NO. 1219]
                                          25
                                                                                                    Hearing:
                                                                                                    Date:          January 30, 2018
                                          26                                                        Time:          10:00 a.m.
                                                                                                    Location:      Courtroom 1568, 255 E. Temple St., Los
                                          27                                                                       Angeles, CA
                                          28



                                               109826544\V-2
                                         Case 2:18-bk-20151-ER       Doc 1464 Filed 02/05/19 Entered 02/05/19 10:48:04                Desc
                                                                       Main Document    Page 2 of 3


                                           1            At the above-referenced date, time, and location, the Court held a hearing on the

                                           2   California Attorney General’s Motion To Stay The Court’s Order (A) Authorizing The Sale Of

                                           3   Certain Of The Debtors’ Assets To Santa Clara County Free And Clear Of Liens, Claims,

                                           4   Encumbrances, And Other Interests Pending Appeal Of The Court’s Memorandum Of Decision

                                           5   Overruling Objections Of The California Attorney General And Sale Order (the “Motion”)

                                           6   [Docket No. 1219]. Appearances were as set forth on the record.

                                           7            Having considered the Debtors’ opposition to the Motion and the declarations of Richard

                                           8   G. Adcock, Jeffrey Smith, Paul E. Lorenz, John Mills and Sarah H. Cody in support thereof

                                           9   [Docket Nos. 1301, 1308, and 1337], the Debtors’ evidentiary objections to the declaration of

                                          10   Alicia Berry [Docket No. 1302], the County of Santa Clara’s Joinder in Debtors’ Opposition to
601 SOUTH FIGUEROA STREET , SUITE 2500
 LOS ANGELES, CALIFORNIA 90017-5704




                                          11   California Attorney General’s Motion to Stay Sale Order [Docket No. 1334], the Official
         DENTONS US LLP




                                          12   Committee of Unsecured Creditors’ Objection to California Attorney General’s Motion for Stay
            (213) 623-9300




                                          13   Pending Appeal [Doc. No. 1318], the Attorney General’s reply to the various oppositions [Docket

                                          14   No. 1365], and the Court’s relevant prior decisions and orders, including the Memorandum of

                                          15   Decision Overruling Objections of the California Attorney General to the Debtors’ Sale Motion

                                          16   [Docket No. 1146], and Order (A) Authorizing the Sale of Certain of the Debtors’ Assets to Santa

                                          17   Clara County Free and Clear of Liens, Claims, Encumbrances, and Other Interests; (B)

                                          18   Approving the Assumption and Assignment of an Unexpired Lease Related Thereto; and (C)

                                          19   Granting Related Relief [Doc. No. 1153]; and the Court having found that the Attorney General

                                          20   provided appropriate notice of the Motion and the opportunity for a hearing on the Motion under
                                          21   the circumstances; and for the reasons set forth in the Court’s tentative ruling [Doc. No. 1418],

                                          22   which the Court adopts as its final ruling and which is incorporated herein by reference,

                                          23            IT IS HEREBY ORDERED THAT:
                                          24            The Motion is denied with prejudice.
                                          25            IT IS SO ORDERED.
                                          26
                                          27

                                          28



                                               109826544\V-2
                                         Case 2:18-bk-20151-ER          Doc 1464 Filed 02/05/19 Entered 02/05/19 10:48:04   Desc
                                                                          Main Document    Page 3 of 3


                                           1
                                                                                            ###
                                           2

                                           3

                                           4

                                           5

                                           6

                                           7

                                           8

                                           9

                                          10
601 SOUTH FIGUEROA STREET , SUITE 2500
 LOS ANGELES, CALIFORNIA 90017-5704




                                          11
         DENTONS US LLP




                                          12
            (213) 623-9300




                                          13

                                          14

                                          15

                                          16

                                          17

                                          18

                                          19

                                          20
                                          21

                                          22

                                          23

                                          24   Date: February 5, 2019

                                          25

                                          26
                                          27

                                          28


                                                                                             2
